 



Exhibit 10-Z-1

[FORD OVAL LOGO]

     
Ford Motor Company
  One American Road     P.O. Box 1899     Dearborn, MI 48126
Nicholas Scheele
   
[Address redacted]
  December 9, 2004

Dear Nick:

This letter will confirm the agreement (the “Agreement”) regarding the terms and
conditions under which you have agreed to provide your personal services as a
consultant to Ford Motor Company (“Ford” or the “Company”).



1.  Scope of Services: Subject to the terms and conditions contained herein, for
the period of 12 months beginning on February 1, 2005 and ending January 31,
2006, unless this Agreement is terminated earlier pursuant to Section 13 hereof,
you will be available to provide consultation to the Company. It is understood
that domestic and international travel may be involved in the provision of
services hereunder.

Specific direction regarding the services to be provided by you to Ford
hereunder shall be given on behalf of Ford by the Chairman and CEO and/or his
designate. Examples of the work provided under this Agreement include but are
not limited to: involvement in European issues and/or initiatives, European
government relations, Premier Automotive Group restructuring activities or
targeted coaching for retention purposes.



2.  Competitive Behavior: As a condition of the Company’s obligations under this
Agreement, during the term of this Agreement, you will not, without written
permission of the Company, on behalf of yourself or on behalf of any other
person, company, corporation, partnership or other entity or enterprise,
directly or indirectly, as an employee, proprietor, stockholder, partner,
consultant, or otherwise, engage in any business or activity competitive with
the business of Ford Motor Company, its subsidiaries or affiliates worldwide.
You specifically acknowledge that the Company conducts a worldwide business and
that the worldwide restriction is reasonable. You also agree during the term of
this Agreement that you will not engage in any conduct that is inimical to the
best interests of the Company, its subsidiaries, or affiliates worldwide. In the
event you breach these restrictive covenants, the Company shall be entitled to
the remedies outlined in Section 3 below with respect to breach of Confidential
Information.   3.  Confidential Information and Remedies: You agree to keep
secret and retain in strictest confidence, and shall not, without the prior
written consent of the Chief Executive Officer of the Company, furnish, make
available or disclose to any third party or use for your benefit or the benefit
of any third party, any Confidential Information as hereafter defined. As used
in this Agreement, Confidential Information means any information relating to
the business or affairs of the Company, including but not limited to,
information relating to financial statement, customer, identities, potential
customer, employees, suppliers, servicing methods, equipment, product or service
programs, product designs, cycle plans, strategies and information, databases
and information systems, analyses, profit margins, pricing, comparative or
futuring studies or other proprietary information used by the Company, whether
or not generated by the Company or purchased by the Company through business
consultants. Confidential Information shall not include any information in the
public domain or information that becomes known in the industry through no
wrongful act on your part. You acknowledge that the Confidential Information is
vital, sensitive, confidential and proprietary to the Company. You acknowledge
and agree that your



--------------------------------------------------------------------------------



 



promise to keep confidential the Confidential Information is reasonable and
necessary for the protection of the Company’s business interests; that
irreparable injury will result to the Company if you break your promise, and
that the Company may not have an adequate remedy at law if you break or threaten
to break your promise. Accordingly, you agree that in such event, the Company
will be entitled to immediate temporary injunctive and other equitable relief in
a court of competent jurisdiction, without the necessity of showing actual
monetary damages, subjective to a hearing as soon thereafter as possible.
Nothing contained herein shall be construed as prohibiting the Company from
pursuing another remedy available to it for failing to keep your promise,
including the recovery of any damage which it is able to prove and any other
remedies allowed under any other agreement with the Company or provided for
under various Company plans. In addition, as a penalty and not in lieu of other
damages the Company may be able to prove, you agree to pay the Company
liquidated damages in an amount equal to the total consulting fees received
under Section 6 of the Agreement, or used as an offset under Section 16 of this
Agreement, if you break your promise and divulge Confidential Information or
break any of your promises under Sections 2, 10, 11, or 12.   4.  Confidential
Materials: You acknowledge that all written materials or documents containing
Confidential Information prepared by you or coming into your possession because
of your employment with the Company are and shall remain the property of the
Company. You agree to return to the Company all such items in your possession,
together with all copies of such items, no later than your last day worked,
except those items to be declared by you to the Company as required to provide
consulting services to the Company under this Agreement. You acknowledge that
any information received by you during the execution of your responsibilities
for the Company in accordance with the Agreement, which concerns the personal,
financial or other affairs of the Company, will be treated as Confidential
Information in accordance with Section 3 above, and will not be revealed to any
other persons, firms or organizations.   5.  Disparagement: Each party
acknowledges that the business reputation of the other is a valuable asset of
such other party. Each party agrees that it shall take no action which can be
deemed to be inimical to the best interests of the other party, including but
not limited to: publishing material that disparages the other party,
participating in interviews disparaging the other party or taking action in any
other manner or way disparaging the other party. In the event that a party takes
an action that is deemed to be inimical to the best interests of the other
party, the party committing the breach shall pay liquidated damages to the other
party in an amount equal to the value of the total consulting fees paid/received
under Section 6 or used as an offset under Section 16 of this Agreement, and if
the breaching party is you this Agreement will be terminated by the Company.  
6.  Compensation: Pending approval of the Compensation Committee, as
consideration for this Agreement and for your active support for the Company and
key leaders, the Company will, during the course of this Agreement, pay you at a
rate of US $150,000 for each calendar quarter during which you provide services
hereunder, beginning in February 2005; provided, however, that such amount
should be prorated for any pay period that is less than three full months. Such
payments shall be paid to you by Ford quarterly in advance. This is intended to
be a personal services agreement, and you will not delegate or assign the
agreement to any other person or entity without Ford’s written permission. You
exclusively will carry out the work under this Agreement and may not designate
an individual other than yourself as the provider of services hereunder. Ford
shall not be responsible for any tax levied relating to you by any governmental
authority arising out of this Agreement. Accordingly, you will be responsible
for payment of all taxes, including national, state, provincial and local taxes,
arising from activities in accordance with this contract.   7.  Expenses: The
Company will reimburse you for customary and reasonable business-related
expenses and travel that we authorize you to take, consistent with Ford policies
and procedures, during the term of this Agreement. This agreement does not
entitle you to the use of Company



--------------------------------------------------------------------------------



 



aircraft. On a monthly basis, you will provide to the Group Vice President,
Human Resources, such documentation as is reasonably necessary to support the
reimbursement of such expenses.   8.  Other support: You will be provided with
an office and computer support when in Dearborn, Michigan, and will be provided
travel support by the Executive Travel Office in making aircraft travel
arrangements in connection with work performed under this Agreement. You will be
provided certain computer and related equipment as described in the attachment,
to perform work under this Agreement and maintained by the Company. (Attachment)
  9.  Indemnification: Your relationship to Ford under this Agreement shall be
that of an independent contractor in the performance of the duties under this
Agreement. However, you will be indemnified by Ford for all losses and other
damages that you may sustain in performing services hereunder to the same extent
as you would be if you were an officer of the Company under Ford’s Certificate
of Incorporation.



10.  Recruitment: During the term of this Agreement, you will not recruit any
employee from Ford Motor Company or otherwise counsel any employee in Ford or
its subsidiaries to leave the Company. In addition, you will not provide counsel
or comments to any outside organization or individual regarding skills,
competencies, position responsibilities, performance, recruiting, development,
or succession planning regarding any employee in the Company. Breach of this
provision shall be subject to the remedies described in Section 3.   11. 
Customers and suppliers: During the term of this Agreement, you shall not,
directly or indirectly, as an employee, agent, consultant, stockholder,
director, co-partner or in any individual or representative capacity
intentionally solicit or encourage any present or future customer or supplier of
the Company to terminate or otherwise alter its relationship with the Company in
an adverse manner. Breach of this provision shall be subject to the remedies
described in Section 3.   12.  Information and conflicts: All information and
data you develop or acquire in performing the services hereunder shall belong to
Ford, without further consideration, and shall be delivered to Ford upon
completion of this Agreement or earlier if requested. Ford shall be free to use
and disclose to others information and data you deliver to Ford. Works of
authorship you create in performing the services hereunder shall be considered
as a specially ordered or commissioned “work for hire” and all copyrights for
such works of authorship shall belong to Ford. All such works of authorship
shall bear a valid copyright notice designating Ford as the owner of such
copyright. You shall use the information and data you acquire from Ford only in
performing the services under this Agreement. You shall not disclose to any
third party, during the period of this Agreement and thereafter, any such
information and data that is not in the public domain. If you receive a request
for any such information from competent governmental or legal authority, you
shall promptly notify Ford for direction. In addition, you will undertake to
notify Ford immediately if any of the services to be provided by yourself
hereunder would in any way conflict with any obligations, fiduciary, contractual
or otherwise, that you have to any other party.   13.  Termination: This
Agreement may be terminated by either you or Ford at any time upon 60 days
written notice provided by the terminating party to the other. Except as
otherwise provided in Section 16, no such termination by either party will
affect the obligation of Ford to pay compensation for services rendered, or to
reimburse travel and business expenses incurred prior to such termination, or
any other provision of this agreement.   14.  Applicable Law: This Agreement
shall be governed by and construed in accordance with the laws of the State of
Michigan, without reference to principles of conflict of laws.   15. 
Confidentiality of this Agreement: Both you and Ford shall use reasonable
efforts to keep the existence and terms of this agreement confidential except to
the extent required by law to be disclosed. If there is a legitimate request by
governmental or similar authority for its disclosure,



--------------------------------------------------------------------------------



 



the party receiving the request will promptly notify the other of the nature of
and details surrounding the request.   16.  Offset Provision: In the event that
the Company determines that you are obligated to reimburse the Company for any
amounts due to the Company under various benefit programs, pay practices or
otherwise, the Company may at its sole discretion and without notice withhold
from all amounts due to you from the Company under this agreement or otherwise
until the amount is fully paid, to the extent permitted by applicable law.  
17.  Other Agreements: This Agreement is the only agreement between the parties
with respect to consulting services and shall replace any prior understandings,
oral or written, regarding any consulting services. It shall not, however, have
any effect on your retired status from Ford or the provisions and agreements in
place with respect to your retirement from Ford.

If the above accurately reflects the agreement between you and the Company,
please sign and return this letter. Upon our receipt, this letter will
constitute an agreement between you and the Company, and it will be governed and
construed in accordance with the laws of the State of Michigan, excluding its
choice of laws provisions. Specifically, it is intended that the restrictive
covenants in this Agreement be construed under the laws of the State of Michigan
and not any foreign jurisdiction. Any disputes arising out of this Agreement
shall be resolved through binding arbitration under the rules of the American
Arbitration Association. The venue for any such dispute shall be Wayne County,
Michigan.

              FORD MOTOR COMPANY           /s/ JOE W. LAYMON        

--------------------------------------------------------------------------------

        By: Joe W. Laymon      
Agreed:
  /s/ NICHOLAS V. SCHEELE        

--------------------------------------------------------------------------------

        Nicholas V. Scheele       Date: December 10, 2004    



--------------------------------------------------------------------------------



 



Attachment 1

Equipment and Other Support

Computer and Other IT Equipment

One state-of-the-art desktop replacement laptop computer with appropriate
software and one docking station with monitor, printer, fax machine and wireless
support, e-mail, Internet connection, Blackberry PDA and RNA service for you.

Obligation to Return Equipment

At the end of the consulting Agreement, you agree to return all computer and
other IT equipment listed above or referenced in this Agreement within 10
business days prior to the end of this Agreement. If you are located more than
50 miles (or a km equivalent) from a Ford location, you agree to arrange
delivery to the address provide below. It is also understood that with the end
of this Agreement all IT and related telecommunications support from the Company
will end immediately.

Shipping information:

Mr. Gene Kotlinski

Executive Technology Office
Ford Motor Company
World Headquarters, Room 931 A
One American Road,
Dearborn, MI 48126-2798